DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a plurality of injection holes formed downstream of the seat and is flush with the seat” however applicant’s specification does not appear to provide a basis for this limitation. Indeed, applicant’s specification describes how the seat face is flush with the injection-hole inlet face, however this is not what is claimed. The claim limitation in question specifies that “a plurality of injection holes” are formed downstream of the set and flush with the seat, emphasis added. Applicant’s specification and page 8 of applicant’s remarks specifically 
Claims 2-8 are also rejected under 35 USC 112(a) due to being dependent from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of injection holes formed downstream of the seat and is flush with the seat” however this is generally confusing. As written, it’s unclear as to how the language “is flush with the seat” is supposed to modify the limitation, specifically whether the limitation should be read as “a plurality of injection holes…is flush with the seat” or possibly as “a plurality of injection holes formed…is flush with the seat” and as such one having ordinary skill in the art cannot ascertain the metes and bounds of the claim. This claim shall be examined as best understood.
Claims 2-8 are also rejected under 35 USC 112(b) due to being dependent from claim 1.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buehner (9,133,803) or in the alternative, claims 4-8 are obvious over Buehner (9,133,803).
Re claim 1, Buehner discloses a fuel injection device comprising:
a valve body (Fig. 2, 18) configured to sit on or separate from a seat (28);
a plurality of guides (30) configured to slidably guide the valve body; and
a plurality of flow channel portions (26) each formed between each guide adjacent circumferentially; and
a plurality of injection holes (Fig. 3, 32) formed downstream of the seat and is flush with the seat,
wherein, among the plurality of flow channel portions, a cross-sectional area of a first flow channel portion on a horizontal plane orthogonal to a central axis of the valve body is smaller than each of cross-sectional areas of the remaining flow channel portions on the horizontal plane (see figures 5 and 6).
Re claim 2, Buehner further discloses a system further comprising:
wherein the first flow channel portion is formed downstream in an injection-hole common oblique direction defined along all oblique directions of the plurality of injection holes at the horizontal plane (Figures 5 & 6, first flow channel portion 26, having a smaller cross-sectional area, is ‘downstream’ defined along all oblique directions of the plurality of injection holes at the horizontal plane).

Re claim 4, Buehner further discloses wherein the first flow channel portion and the second flow channel portion are formed at mutually opposed positions at the horizontal plane (at least a portion of the smallest [first] channel appears to be opposed to the second to smallest [second] channel in figures 4 and 5).
In the alternative, it would have been obvious to vary the sizes of the channel asymmetrically as taught by Buehner to adjust the spray pattern to achieve different flow characteristics for different engines (col. 3, line 64 to col. 4, line 6).
Re claim 5, Buehner further discloses wherein a third flow channel portion (bottom-right channel in figure 4) is formed in an orthogonal direction orthogonal to the injection-hole common oblique direction (perpendicular to the axis shown above in the annotated figure), and a cross-sectional area of the third flow channel portion on the horizontal plane is larger than the cross-sectional area of the first flow channel portion on the horizontal plane (shown to be larger than the smallest channel).
In the alternative, it would have been obvious to vary the sizes of the channel asymmetrically as taught by Buehner to adjust the spray pattern to achieve different flow characteristics for different engines (col. 3, line 64 to col. 4, line 6).
Re claim 6, Buehner further discloses wherein a third flow channel portion (bottom-right channel in figure 4) is formed in an orthogonal direction orthogonal to the injection-hole common oblique direction (perpendicular to the axis shown above in the annotated figure) is formed in an orthogonal direction orthogonal (perpendicular to the axis shown above in the annotated figure) to the injection-hole common oblique direction, and a cross-sectional area of the third flow channel portion on the horizontal plane is larger than each of 
In the alternative, it would have been obvious to vary the sizes of the channel asymmetrically as taught by Buehner to adjust the spray pattern to achieve different flow characteristics for different engines (col. 3, line 64 to col. 4, line 6).
Re claim 7, Buehner teaches a fourth flow channel portion is formed opposed to the third flow channel portion (i.e. the top channel) at the horizontal plane, and a cross-sectional area of the fourth flow channel portion on the horizontal plane larger than the cross-sectional area of the first flow channel portion on the horizontal plane (larger than the smallest channel).
In the alternative, it would have been obvious to vary the sizes of the channel asymmetrically as taught by Buehner to adjust the spray pattern to achieve different flow characteristics for different engines and spray hole patterns (col. 3, line 64 to col. 4, line 6).
Re claim 8, Buehner further discloses wherein a third flow channel portion (bottom right channel) is formed in an orthogonal direction orthogonal to the injection-hole common oblique direction,
and a fourth flow channel portion is formed opposed (top channel) to the third flow channel portion at the horizontal plane, and each of cross-sectional areas of the third flow channel portion and the fourth flow channel portion on the horizontal plane is larger than each of the cross-sectional areas of the first flow channel portion (first appears to be the smallest) but fails to demonstrate that the second flow channel portion on the horizontal plane is smaller than the third and fourth.
However, Buehner also teaches adjusting the flow paths for different hole patterns and systems.
.
Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive. Regarding applicant’s remarks of claim 1 as amended, applicant states that Buehner does not teach “a plurality of injection holes formed downstream of the seat and is flush with the seat,” however, as is clearly shown in figures 2 and 3 of Buehner, injection holes 32 are present, they’re formed downstream of the seat and in the spirit of applicant’s invention, as shown specifically in figure 2, the inlet face of the injection holes is flush with the seat 28.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752

/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752